DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The following is a Final Office action in response to applicant's amendment and response received 08/10/2021, responding to the 05/12/2021 non-final/final office action provided in rejection of claims 1-20.

3.	Claims 1, 8, and 15 have been amended. Claims 1-20 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.


Response to Arguments
Applicant's arguments filed 08/10/2021, in particular, pages 11-14, have been fully considered but not persuasive for the following reasons.

With regard to independent claim 1, Applicant argues that as defined in paragraph [0045] of the specification, firmware version offsets are rules within the configuration template specifying that some components receive firmware versions some number of revisions earlier than the latest update. Relative firmware version offsets are rules within the configuration template specifying that a component receives a firmware version some number of revisions earlier than the firmware version some other component receives.
Examiner respectfully disagrees. It appears Applicant is attempting to argue that paragraph 0045 is a definition of the two terms in question.  MPEP 2111.01 governs how definitions must be made:  
IV.    APPLICANT MAY BE OWN LEXICOGRAPHER AND/OR MAY DISAVOW CLAIM SCOPE
The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014) (holding that the term "gateway" should be given its ordinary and customary meaning of "a connection between different networks" because nothing in the specification indicated a clear intent to depart from that ordinary meaning); Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1367-68, 101 USPQ2d 1457, 1460 (Fed. Cir. 2012) (The asserted claims of the patent were directed to a tactile feedback system for video game controllers comprising a flexible pad with a plurality of actuators "attached to said pad." The court held that the claims were not limited to actuators attached to the external surface of the pad, even though the specification used the word "attached" when describing embodiments affixed to the external surface of the pad but the word "embedded" when describing embodiments affixed to the internal surface of the pad. The court explained that the plain and ordinary meaning of "attached" includes both external and internal attachments. Further, there is no clear and explicit statement in the specification to redefine "attached" or disavow the full scope of the term.).
B.    Disavowal
Applicant may also rebut the presumption of plain meaning by clearly disavowing the full scope of the claim term in the specification. Disavowal, or disclaimer of claim scope, is only considered when it is clear and unmistakable. See SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337, 1341, 58 USPQ2d 1059, 1063 (Fed.Cir.2001) ("Where the specification makes clear that the invention does not include a particular feature, that feature is deemed to be outside the reach of the claims of the patent, even though the language of the claims, read without reference to the specification, might be considered broad enough to encompass the feature in question."); see also In re Am. Acad. Of Sci. Tech Ctr., 367 F.3d 1359, 1365-67 (Fed. Cir. 2004) (refusing to limit claim term "user computer" to only "single-user computers" even though "some of the language of the specification, when viewed in isolation, might lead a reader to conclude that the term . . . is meant to refer to a computer that serves only a single user, the specification as a whole suggests a construction that is not so narrow"). But, in some cases, disavowal of a broader claim scope may be made by implication, such as where the specification contains only disparaging remarks with respect to a feature and every embodiment in the specification excludes that feature. In re Abbott Diabetes Care Inc., 696 F.3d 1142, 1149-50, 104 USPQ2d 1337, 1342-43 (Fed. Cir. 2012) (holding that the broadest reasonable interpretation of the claim term "electrochemical sensor" does not include a sensor having "external connection cables or wires" because the specification "repeatedly, consistently, and exclusively depict[s] an electrochemical sensor without external cables or wires while simultaneously disparaging sensors with external cables or wires"). If the examiner believes that the broadest reasonable interpretation of a claim is narrower than what the words of the claim otherwise suggest as the result of implicit disavowal in the specification, then the examiner should make the interpretation clear on the record.

Herein accordingly to paragraph 0045, this does not constitute a clearly disavowing or disclaiming the full scope of the claim term in the specification.  Hence, there is no clear and unmistakable disavowal / disclaiming that offset is not inclusive of 1) where the firmware version is stored or 2) what the bounds are for the firmware version offset or relative firmware version offsets as only differences in versions and not inclusive of location of the versions.  Further, the alleged redefinition, is unclear in certain embodiments.  Regarding firmware version offset, the claims do not portray when the versions where created.  In an initial cycles of the system, there may not be enough revisions to have an indication of one PLC receiving an update two revisions earlier.  It appears to be at best a previous version of software for a particular PLC module.  Thus the firmware version offset is a previous revision earlier than the one the PLC currently has.  Since each PLC could be a different levels of updating – for instance, PLC 1 is at version 1; PLC 2 is at version 1 and PLC 3 is at version 2 – the firmware version offset is interpretable as PLC 1 or 2 as receiving any previous version 
	Gerhart discloses particular firmware version to a programmable logic controller (PLC) is based on condition / rule. The controller 8 may be configured to manage multiple different firmware versions for storage device 6. Controller 8 may store two or more different firmware versions within system area 20 and may manage the storage, loading, and retention of the different firmware versions. For example, rather than storing the desired firmware version each time the firmware changes, controller 8 may be configured to determine whether the desired firmware version is currently stored within system area 20 (see, par. 0027). Further, at par. 0048, “responsive to firmware management module 30 determining that the particular firmware version specified by the identifying information is not stored within system area 20 (i.e., because there is no corresponding entry within the firmware release look-up table), firmware management module 30 may insert an entry into the firmware release look-up table for the particular firmware version and store the particular firmware within system area 20. In some examples, firmware management module 30 also updates an active firmware index such that the active firmware index identifies the particular firmware version that is currently designated as the active firmware version.”, see, par. 0048. Further, see abstract, pars. 0050-0056, pars. 0060-0064 and claim 1. Thus, conditions determine when receive information for various versions of a firmware from one another and loads an appropriate version of the firmware to the PLC.  This reasonably reads on firmware version offset or relative firmware version offsets as a selection of the version of the 

With regard to independent claim 1, Applicant further argues that Memory offsets are completely different from firmware version offsets. Thus, Gerhart fails to disclose, teach, or suggest a configuration template comprising rules relating various versions of firmware to at least some of the plurality of industrial components, including at least one firmware version offset or relative firmware version offset. Since Schulz, Menjo, and Gerhart, alone or in combination, fail to disclose, teach, or suggest a configuration template comprising rules relating various versions of firmware to at least some of the plurality of industrial components, including at least one firmware version offset or relative firmware version offset, they are unable to render claim 1 obvious.   (Remarks, page 12)
In response the examiner refers back to the response above in that the alleged redefinition does not meet MPEP 2111.01 in providing definitions.
Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Applicant attacks the references individually, where a combination of references was used to show that the claimed subject matter would have been obvious before the 
Menjo is relied on to teach the configuration template comprising rules relating to various versions of firmware being associated to at least some of the plurality of industrial components (Menjo at par. 0072 and 0051-0061). Menjo discloses the configuration of version of firmware templet (i.e. as parameters required for updating the firmware) is based on instruction (i.e. rule / policy). Further, at paragraph 0055 states that update in accordance with an instruction from the CPU unit and programmable logic controller (PLC). The engineering tool 21(1) brings the programs and parameters after the firmware update in line with the programs and parameters obtained before the firmware update. Subsequently, the engineering tool 21(1) resets the PLC 30(1), as cited in this and previous office action.   Menjo further teaches the rules and selecting a firmware version based on a PLC.  If the acquired firmware version is older than that of firmware used for the update, the engineering tool 21(1) determines that the firmware of the PLC 30(1) can be updated (see, par. 0036). The engineering tool 21(1) may write firmware of an older version to the CPU unit 31(1). In other words, changing to the new firmware can be downgrading. In view of the above, the engineering tool 21(1) performs upgrading or downgrading of the firmware as the firmware update process with respect to the CPU unit 31(1). Hereinafter, the case where the engineering tool 21(1) performs upgrading of the firmware with respect to the CPU unit 31(1), see par. 0045. Menjo further discloses different version for updating a PLC. At par. 0057, “FIG. 5 is a flowchart illustrating a process procedure performed by the network system when starting an update of firmware with respect to a plurality of units. FIG. 5 shows a 
Further, Gerhart is relied to teach including at least one firmware version offset or relative firmware version offset (Gerhart at par. 0050). Gerhart discloses firmware management module 30 may identify the location at which each firmware version is stored within system area 20 based on an offset associated with each firmware version. The offset may correspond to a number of bits, bytes, blocks, or other unit of measurement at which each respective firmware version is located relative to a starting position. The offset may identify the starting location within memory device 16 at which each respective firmware version is located. Write module 24 and read module 28 may each use the offset when writing a firmware to system area 20 and/or reading a firmware from system area 20. Further, at claim 9 of Gerhart teaches the method of wherein loading, by the controller, the second version of the firmware from the system area comprises: determining, by the controller and based on an entry in a firmware release lookup table using an active firmware index associated with the second version of the firmware, a system area offset for the second version of the firmware; and loading, by the controller, based on the system area offset, the second version of the firmware from the system area.  Therefore, by having the memory offset for each firmware version stored, this would be inclusive of having a firmware version offset and a relative firmware version offset, particular based on the combination with Schultz that 
Schulz, Menjo and Gerhart are both directed towards software/firmware update. Schulz discloses management component can receive context data input via a user interface receiver component to automatically employ asset management functionality for a particular asset within the industrial automation environment for the purpose of applying context data, and available firmware updates (see, pars. 0006, 0029-0033, Schulz). Menjo also discloses well-known method of software/firmware update with a method, by configuration template includes a rule determining an order of firmware updates to be applied within a group of devices, as set forth above. Gerhart discloses particular firmware version is based on condition and rule.  The controller configured to manage multiple different firmware versions for storage device. Controller store two or more different firmware versions within system area and manage the storage, loading, and retention of the different firmware versions and configured to determine whether the desired firmware version is currently stored within system area (see, par. 0027).Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed Menjo and Gerhart to those in the ordinary skill in the art to apply the known technique of Menjo and Gerhart in the same way to the system of Schulz to enhance rule, condition and compatibilities of firmware update mechanism and method for updating firmware of a control device for process control which comprises at least one control module, wherein the control module has associated therewith firmware stored in a system memory of the control device of Schulz in the same manner as that of Menjo. (See 
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being obvious over Schulz et al (US 2008/0077617 A1) in view of Menjo et al (US 2016/0357547 A1) and further in view of Gerhart et al. (US 2016/0210132 A1).

As to claim 1, Schulz discloses a method for updating firmware within an industrial automation environment comprising a plurality of industrial components, the method comprising: 
receiving (Schulz at par. 0006, systems and/or methods that facilitate managing one or more assets within an industrial environment. A management component can receive a data input via a receiver component to automatically employ asset management functionality for a particular asset within the industrial automation environment), by a system comprising a processor (Schulz at par. 0024, the terms "component" and "system" are intended to refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution. For example, a component may be, but is not limited to a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and a computer), a configuration template corresponding to the industrial automation environment through a user interface (Schulz at 0052, at reference numeral 1008, a hierarchical representation the assets associated with the industrial environment can be built and/or created. For instance, based on a plurality of assets within a particular industrial environment, wherein at least one electronic document relates to the assets, a hierarchical representation of the assets can be created based upon data included within the electronic document(s). At reference numeral 1010, manual alterations to the automatically created hierarchical representation can be employed. For instance, upon automatic creation of the hierarchical representation of assets, a user may desire to implement manual alterations and/or changes accordingly. At reference numeral 1012 [i.e. configuration template], a graphical user interface ( GUI) can be implemented to facilitate employing asset management in connection with the industrial environment), 
receiving, by the system, context data for the industrial automation environment describing connections between the plurality of industrial components in a schematic (Schulz par. 0006 teaches a management component can receive a data [i.e. context data] input via a receiver component to automatically employ asset management functionality for a particular asset within the industrial automation environment. Further at Fig. 5, par. 0038 teaches receiver component [receive by the system] receive assets [i.e. plurality of industrial components] update data can review or update with schematics, “FIG. 5, an asset management system 500 is illustrated. The system 500 includes the data repository 102 that retains the hierarchical representation of assets 104, which represent the logical and/or geographic arrangement of the plurality of assets 106-114 … updating one or more electronic documents can be provided to the user. Furthermore, the user can be made aware of types of electronic documents available with respect to a desired asset [e.g., warranty documents, schematics]); 
determining, by the system, available firmware updates from a product compatibility and download center for at least some of the plurality of industrial components (Schulz pars. 0032-0033 teaches detection component 202 determine [i.e. determining, by the system] update. The updating component 204 review compatibility and particular verification functionality available with respect to certain PLCs, “one or more assets within the industrial environment 116 and such alteration has been detected by the detection component 202, an updating component 204 can update the hierarchical representation of assets 104 within the data repository … the updating component 204 can add the asset in an appropriate position within the hierarchical representation of assets 104. Additionally, the updating component 204 can associate the asset …the functionality with respect to such PLCs that are represented within the hierarchical representation of assets 104. Therefore, if a representation of such asset is selected by a user, the new or enhanced functionality will also be displayed. According to an example, the updating component 204 can be connected to a network (e.g., the Internet) and can receive [i.e. download] functionality updates through web services or the like”); 
determining, by the system, required firmware update files (Schulz at par. 0029 teaches select particular asset based on functionality [i.e. required] to be updated [i.e. firmware], “the user may wish to perform particular management functionality with respect to the asset. The user can select the representation of the asset 118 through a receiver component 120 … the requested functionality with respect to the asset within the industrial environment 116. Thus, for instance, if the representation of the asset 118 represents a PLC, and the user selects such representation 118 the system 100 is more intuitive when compared to conventional systems, as effectuation of management functionality is asset-centric. Additionally, locating an asset and functionality associated therewith is made easier through the hierarchical representation of assets”)  and 
context data, and available firmware updates (Schulz at par. 0006 teaches a management component can receive a data [i.e. context data] input via a receiver component to automatically employ asset management functionality for a particular asset within the industrial automation environment); and 

Schulz does not explicitly disclose the configuration template comprising rules relating various versions of firmware, determining firmware version and schedule to update firmware and transferring the required firmware update files to the industrial components in an order specified by the firmware update schedule.

 the configuration template comprising rules relating various versions of firmware to at least some of the plurality of industrial components (Menjo at par. 0072, the display unit 94 is a display device such as a liquid crystal monitor, and displays the version of firmware and the like of each of the units included in the PLC 30(1) in accordance with an instruction from the CPU 91. The input unit 95 is configured to include a mouse and a keyboard, and instruction [i.e. rules relating] information (such as parameters required for updating the firmware) is externally input by a user to the input unit 95. The instruction information input to the input unit 95 is transmitted to the CPU 91; see also 0051-0056), 
a firmware update schedule (Menjo at par. 0067, “The schedule management unit 11 uses the update information to calculate an optimum moment (timing) when the firmware of each of the units is to be updated (Step S142). Based on an operation schedule (a production plan) of each of the PLCs 30, the schedule management unit 11 sets a timing (an update timing) of updating the firmware”) based at least on the configuration template (Menjo at par. 0072, the display unit 94 is a display device such as a liquid crystal monitor, and displays the version of firmware and the like of each of the units included in the PLC 30(1) in accordance with an instruction from the CPU 91. The input unit 95 is configured to include a mouse and a keyboard, and instruction [i.e. rules relating] information (such as parameters required for updating the firmware) is externally input by a user to the input unit 95. The instruction information input to the input unit 95 is transmitted to the CPU 91; see also 0051-0056),
transferring the required firmware update files to the industrial components in an order specified by the firmware update schedule (Menjo at pars. 0058-0059, 0065, teaches the schedule management unit 11 of the management device 10 starts checking whether or not the firmware update can be performed with respect to each of the plurality of units in the PLCs 30 that are under management thereof (Step S130). … the schedule management unit 11 checks whether or not update is necessary for the firmware of the selected units. More specifically, the schedule management unit 11 transmits, to each of the engineering tools 21 that manage the selected units, an instruction of checking presence or absence of a PLC (a unit) that can be updated (Step S131)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Schulz to include the method of the configuration template comprising rules relating various versions of firmware, determining firmware version and schedule to update firmware, as disclosed by Menjo, for the purpose of verifying correct version of firmware and shoring the working hours of workers, and delays in the production process can be eliminated through schedule (see pars. 0055 and 0077, of Menjo). 

Schulz and Menjo does not explicitly disclose including at least one firmware version offset.

However, Gerhart discloses including at least one firmware version offset or relative firmware version offset (Gerhart at par. 0050, Firmware management module 30 may identify the location at which each firmware version is stored within system area 20 based on an offset associated with each firmware version. The offset may correspond to a number of bits, bytes, blocks, or other unit of measurement at which each respective firmware version is located relative to a starting position. The offset may identify the starting location within memory device 16 at which each respective firmware version is located. Write module 24 and read module 28 may each use the offset when writing a firmware to system area 20 and/or reading a firmware from system area 20. Further, see par. 0056 and claim 9); 
 
Schulz and Gerhart are both directed towards firmware update. Schulz discloses a method for updating firmware within an industrial automation environment comprising a plurality of industrial components. Gerhart also discloses well-known method of firmware update including at least one firmware version offset or relative firmware version offset. Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed Gerhart to those in the ordinary skill in the art to apply the known technique of Gerhart in the same way to the system of Schulz to enhance firmware update with specific version mechanism, method for updating firmware of an industrial device of Schulz in the same manner as that of Gerhart for the purpose to use the offset when writing a firmware to system area and/or reading a firmware from system area. (See Abstract, paragraphs 0050-0052, 0061-0062, and 0064 of Gerhart). See, MPEP 2143.01(C).

As to claim 2, Schulz discloses the method wherein the configuration template device address (par. 0031, an asset [i.e. device] may have sufficient intelligence to initiate a message to the detection component 202, wherein such message can include a type or identity of the asset, location [i.e. address] upon a network of the asset, associated assets).

Schulz does not explicitly disclose the method wherein the configuration template includes a device name and desired revision to be installed on the named device and the method wherein the firmware update schedule comprises a firmware version to be installed and an order in which the firmware update files are to be installed on each of the at least some of the plurality of industrial components.

However, Menjo discloses the method wherein the firmware update schedule (par. 0067, “The schedule management unit 11 uses the update information to calculate an optimum moment (timing) when the firmware of each of the units is to be updated (Step S142). Based on an operation schedule (a production plan) of each of the PLCs 30, the schedule management unit 11 sets a timing (an update timing) of updating the firmware”) comprises a firmware version to be installed on each of the at least some of the plurality of industrial components (Menjo at par. 0072, the display unit 94 is a display device such as a liquid crystal monitor, and displays the version of firmware and the like of each of the units included in the PLC 30(1) in accordance with an instruction from the CPU 91. The input unit 95 is configured to include a mouse and a keyboard, and instruction [i.e. rules relating] information (such as parameters required for updating the firmware) is externally input by a user to the input unit 95. The instruction information input to the input unit 95 is transmitted to the CPU 91; see also 0051-0056), and an order in which the firmware update files are to be installed on each of the at least some of the plurality of industrial components (par. 0028, “The management device 10 is a computer or the like that controls the PCs 20. The management device 10 has a schedule management unit 11 that performs schedule management of a production process. The schedule management unit 11 memorizes a boot order (startup order) of the PLCs 30 installed at respective places and operation schedules (production plans) of the respective PLCs 30. The production processes whose schedule is managed by the schedule management unit 11 are performed by utilizing the PLCs 30”), the method wherein the configuration template includes a device name, and desired revision to be installed on the named device (par. 0058, the management device 10 starts checking whether or not the firmware update can be performed with respect to each of the plurality of units in the PLCs 30 that are under management thereof (Step S130). The schedule management unit 11 selects a model (a type name) of units to be updated. Further, at par. 0035, the engineering tool 21(1) checks, based on the acquired firmware version [i.e. desired revision]).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Schulz to include the method wherein the configuration template includes a device name and desired revision to be installed on the named device and the method wherein the firmware update schedule comprises a firmware version to be installed and an order in which the firmware update files are to be installed on each of the at least some of the plurality of industrial components, as disclosed by Menjo, for the purpose of verifying 

As to claim 3, Menjo discloses the method wherein configuration template includes a rule determining an order of firmware updates to be applied within a group of devices (par. 0011, an engineering tool program that writes a program to each functional unit of a programmable logic controller. The engineering tool program is characterized by causing a computer connected to the programmable logic controller to perform: an instruction [i.e. rule determining an order] step of instructing each of a plurality of programmable logic controllers to update firmware; and an update step of updating the firmware by writing new firmware to the each functional unit. Further, see par. 0078).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Schulz to include the method wherein configuration template includes a rule determining an order of firmware updates to be applied within a group of devices, as disclosed by Menjo, for the purpose of providing simile configuration of firmware update (see par. 0009-0010, of Menjo)

As to claim 4, Schulz the method further comprising: 
receiving a device selection (par. 0026, a desired functionality is selected through an asset management application, a desired asset [i.e. device] is located, such asset is checked out and placed within a schedule, the schedule is run, and then the asset is checked back in); 
determining available firmware updates for the selected device from the product compatibility and download center (pars. 0032-0033 teaches detection component 202 determine [i.e. determining, by the system] update. The updating component 204 review compatibility and particular verification functionality available with respect to certain PLCs, “one or more assets within the industrial environment 116 and such alteration has been detected by the detection component 202, an updating component 204 can update the hierarchical representation of assets 104 within the data repository … the updating component 204 can add the asset in an appropriate position within the hierarchical representation of assets 104. Additionally, the updating component 204 can associate the asset …the functionality with respect to such PLCs that are represented within the hierarchical representation of assets 104. Therefore, if a representation of such asset is selected by a user, the new or enhanced functionality will also be displayed. According to an example, the updating component 204 can be connected to a network (e.g., the Internet) and can receive [i.e. download] functionality updates through web services or the like”); 
providing the user a list of the available firmware updates for the device for selection (par. 0006, the representation of the asset is selected, asset management functionality that is available with respect to the selected asset can be provided to the user. The user can then select such functionality, and the management component can effectuate the requested functionality with respect to the asset within the industrial environment. For instance, management can relate to validating an asset, backing up an asset; see further pars. 0034-0035; 0052-0053, claims 30-33); 
receiving a firmware update selection from the user from the list of the available firmware updates for the device (par.006 teaches auto detection of asset update and user select the particular asset [i.e. device], “the subject innovation relates to systems and/or methods that facilitate managing one or more assets within an industrial environment. A management component can receive a data input via a receiver component to automatically employ asset management functionality for a particular asset within the industrial automation environment. A user can select the representation of the asset through the receiver component”; see further pars. 0034-0035; 0052-0053, claims 30-33); and 
saving a name of the selected device, and the firmware update selection as the configuration template (par. 0031 teaches system save/archive [i.e. added] select assets to be update, “FIG. 2, a system 200 that facilitates updating the hierarchical representation of assets 104 with respect to assets that are added, updated, or removed from the industrial environment 116 is illustrated. The system 200 includes a detection component 202 that is communicatively coupled to the assets 106-114 within the industrial environment 116. For instance, the assets 106-114 can be communicatively coupled by way of an intranet or other suitable network”. Par. 0047 teaches saving update [i.e. firmware], “software associated with selecting the representation of the asset, or any other suitable manner for selecting an asset management function. At reference numeral 812, the asset management function can be implemented with respect to the selected asset. Thus, for instance, if the representation of the asset represents a PLC, and the user selects such representation, functionality such as "back up PLC", "archive data [i.e. saving firmware update] within the PLC", " update PLC with particular firmware"; see further pars. 0034-0035; 0052-0053, claims 30-33).

As to claim 5, Schulz the method further comprising: 
receiving a list of selected devices (par. 0026, a desired functionality is selected through an asset management application, a desired asset [i.e. device] is located, such asset is checked out and placed within a schedule, the schedule is run, and then the asset is checked back in);
receiving a request to update all of the selected devices to a latest firmware update (par. 0029, the hierarchical representation of assets 104 can include a representation of an asset 118 that is requested by a user. For instance, the user may wish to perform particular management functionality with respect to the asset … The user can then select such functionality, and a management component 122 can effectuate the requested functionality with respect to the asset within the industrial environment 116. Thus, for instance, if the representation of the asset 118 represents a PLC, and the user selects such representation 118, functionality”); 
determining latest firmware updates for the selected devices from the product compatibility and download center (pars. 0032-0033 teaches detection component 202 determine update [i.e. latest firmware]. The updating component 204 review compatibility and particular verification functionality available with respect to certain PLCs, “one or more assets within the industrial environment 116 and such alteration has been detected by the detection component 202, an updating component 204 can update the hierarchical representation of assets 104 within the data repository … the updating component 204 can add the asset in an appropriate position within the hierarchical representation of assets 104. Additionally, the updating component 204 can associate the asset …the functionality with respect to such PLCs that are represented within the hierarchical representation of assets 104. Therefore, if a representation of such asset is selected by a user, the new or enhanced functionality will also be displayed. According to an example, the updating component 204 can be connected to a network (e.g., the Internet) and can receive [i.e. download] functionality updates through web services or the like”); and 
saving the list of selected devices and names of the latest firmware updates for each selected device as the configuration template (par. 0031 teaches system save [i.e. added] select assets to be update, “FIG. 2, a system 200 that facilitates updating the hierarchical representation of assets 104 with respect to assets that are added, updated, or removed from the industrial environment 116 is illustrated. The system 200 includes a detection component 202 that is communicatively coupled to the assets 106-114 within the industrial environment 116. For instance, the assets 106-114 can be communicatively coupled by way of an intranet or other suitable network”).

As to claim 6, Schulz the method further comprising: 
receiving a device selection (par. 0026, a desired functionality is selected through an asset management application, a desired asset [i.e. device] is located, such asset is checked out and placed within a schedule, the schedule is run, and then the asset is checked back in); 
determining available firmware updates for the selected device from the product compatibility and download center (pars. 0032-0033 teaches detection component 202 determine [i.e. determining, by the system] update. The updating component 204 review compatibility and particular verification functionality available with respect to certain PLCs, “one or more assets within the industrial environment 116 and such alteration has been detected by the detection component 202, an updating component 204 can update the hierarchical representation of assets 104 within the data repository … the updating component 204 can add the asset in an appropriate position within the hierarchical representation of assets 104. Additionally, the updating component 204 can associate the asset …the functionality with respect to such PLCs that are represented within the hierarchical representation of assets 104. Therefore, if a representation of such asset is selected by a user, the new or enhanced functionality will also be displayed. According to an example, the updating component 204 can be connected to a network (e.g., the Internet) and can receive [i.e. download] functionality updates through web services or the like”; see further pars. 0034-0035; 0052-0053, claims 30-33);  
providing the user a list of the available firmware updates for the device for selection (par. 0006, the representation of the asset is selected, asset management functionality that is available with respect to the selected asset can be provided to the user. The user can then select such functionality, and the management component can effectuate the requested functionality with respect to the asset within the industrial environment. For instance, management can relate to validating an asset, backing up an asset; see further pars. 0034-0035; 0052-0053, claims 30-33); 
receiving a firmware update selection from the list of the available firmware updates for the device (par. 0029, “software associated with selecting the representation of the asset 118, or any other suitable manner for selecting an asset. Once the representation of the asset 118 has been selected, asset management functionality that is available with respect to the selected asset can be provided to the user. The user can then select such functionality, and a management component 122 can effectuate the requested functionality with respect to the asset within the industrial environment 116. Thus, for instance, if the representation of the asset 118 represents a PLC, and the user selects such representation 118, functionality such as "back up PLC", "archive data within the PLC", "update PLC with particular firmware"”; see further pars. 0034-0035; 0052-0053, claims 30-33); 
receiving the selected firmware update from the product compatibility and download center (par. 0026 teaches selection processor, “software associated with selecting the representation of the asset 118, or any other suitable manner for selecting an asset. Once the representation of the asset 118 has been selected, asset management functionality that is available with respect to the selected asset can be provided to the user. The user can then select such functionality, and a management component 122 can effectuate the requested functionality with respect to the asset within the industrial environment 116. Thus, for instance, if the representation of the asset 118 represents a PLC, and the user selects such representation 118”. Further pars. 0032-0033 teaches the updating component 204 review compatibility and particular verification functionality available with respect to certain PLCs, “one or more assets within the industrial environment 116 and such alteration has been detected by the detection component 202, an updating component 204 can update the hierarchical representation of assets 104 within the data repository … the updating component 204 can add the asset in an appropriate position within the hierarchical representation of assets 104. Additionally, the updating component 204 can associate the asset …the functionality with respect to such PLCs that are represented within the hierarchical representation of assets 104. Therefore, if a representation of such asset is selected by a user, the new or enhanced functionality will also be displayed. According to an example, the updating component 204 can be connected to a network (e.g., the Internet) and can receive [i.e. download] functionality updates through web services or the like”; see further pars. 0034-0035; 0052-0053, claims 30-33);  

Schulz does not explicitly disclose installing the selected firmware update on the selected device at a time specified by the firmware update schedule.

However, Menjo discloses installing the selected firmware update on the selected device at a time specified by the firmware update schedule (Menjo at par. 0028, the management device 10 is a computer or the like that controls the PCs 20. The management device 10 has a schedule management unit 11 that performs schedule management of a production process. The schedule management unit 11 memorizes a boot order (startup order) of the PLCs 30 installed at respective places and operation schedules (production plans) of the respective PLCs 30. The production processes whose schedule is managed by the schedule management unit 11 are performed by utilizing the PLCs 30).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Schulz to include the method of installing the selected firmware update on the selected device at a time specified by the firmware update schedule, as disclosed by Menjo, for the purpose of verifying correct version of firmware and shoring the working hours of workers, and delays in the production process can be eliminated through schedule (see pars. 0055 and 0077, of Menjo)

As to claim 8, (a medium claim) recites substantially similar limitations to claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 9, (the medium claim) recites substantially similar limitations to claim 2 (the method claim) and is therefore rejected using the same art and rationale set forth. 

As to claim 10, (the medium claim) recites substantially similar limitations to claim 3 (the method claim) and is therefore rejected using the same art and rationale set forth.34  Docket 2017P-021 -US-ORG1 

As to claim 11, (the medium) recites substantially similar limitations to claim 4 (a method claim) and is therefore rejected using the same art and rationale set forth. 
As to claim 12, (the medium claim) recites substantially similar limitations to claim 5 (the method claim) and is therefore rejected using the same art and rationale set forth. 

As to claim 13, (the medium claim) recites substantially similar limitations to claim 6 (a method claim) and is therefore rejected using the same art and rationale set forth. 
to claim 15, Schulz-Menjo-Gerhart teaches a computer system for updating firmware within an industrial automation environment comprising a plurality of industrial components, the computer system comprising:
a machine interface coupled with the plurality of industrial components (Schulz at Fig. 7, par. 0042, an asset management system 700 is illustrated. The system 700 includes the receiver component 120 that receives a request for an asset (or representation thereof) from a user. In one example, the receiver component 120 can be within and/or associated with the graphical user interface 606),
	a user interface configured to receive inputs from a user, and to display information to the user (Schulz par. 0045, FIG. 8, a methodology 800 for managing one or more assets within an industrial environment. The methodology 800 starts at reference numeral 802, and at reference numeral 804 a hierarchical representation of assets in an industrial environment can be received … a user can evaluate an industrial environment and create the hierarchical representation by at least one of uploading data, creating an electronic document, employing a graphical user interface (GUI), and the like); 
a hardware memory storing data corresponding to the industrial automation environment (Schulz par. 0036, referring now to FIG. 4, a system 400 that facilitates updating contents of the hierarchical representation of assets 104 is illustrated. The system 400 includes the data repository 102, which includes the hierarchical representation of assets 104. The data repository 102 can be a computer-readable medium, such as a hard disk, memory, and/or a combination thereof); and 
a processor coupled with the machine interface, the user interface, and the hardware memory, configured to (Schulz par. 0024, as used in this application, the terms "component" and "system" are intended to refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution. For example, a component may be, but is not limited to a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and a computer.): 
receive (Schulz at par. 0006, systems and/or methods that facilitate managing one or more assets within an industrial environment. A management component can receive a data input via a receiver component to automatically employ asset management functionality for a particular asset within the industrial automation environment) a configuration template corresponding to the industrial automation environment through the user interface (Schulz at 0052, at reference numeral 1008, a hierarchical representation the assets associated with the industrial environment can be built and/or created. For instance, based on a plurality of assets within a particular industrial environment, wherein at least one electronic document relates to the assets, a hierarchical representation of the assets can be created based upon data included within the electronic document(s). At reference numeral 1010, manual alterations to the automatically created hierarchical representation can be employed. For instance, upon automatic creation of the hierarchical representation of assets, a user may desire to implement manual alterations and/or changes accordingly. At reference numeral 1012 [i.e. configuration template], a graphical user interface ( GUI) can be implemented to facilitate employing asset management in connection with the industrial environment), Schulz does not explicitly disclose a machine interface coupled with the plurality of industrial components, configured to transfer firmware updates to the plurality of industrial components and the configuration template comprising rules relating various versions of firmware, determining firmware version and schedule to update firmware and transferring the required firmware update files to the industrial components in an order specified by the firmware update schedule),

Menjo discloses configured to transfer firmware updates to the plurality of industrial components (Menjo at par. 0041, The engineering tool 21(1) instructs the PLC 30(1) to perform an update of one unit (the CPU unit 31(1)) (Step S111). This instruction to perform the update is transmitted from the engineering tool 21(1) to the unit being the update target. Further, see par. 0075);
the configuration template comprising rules relating various versions of firmware (Menjo at par. 0072, the display unit 94 is a display device such as a liquid crystal monitor, and displays the version of firmware and the like of each of the units included in the PLC 30(1) in accordance with an instruction from the CPU 91. The input unit 95 is configured to include a mouse and a keyboard, and instruction [i.e. rules relating] information (such as parameters required for updating the firmware) is externally input by a user to the input unit 95. The instruction information input to the input unit 95 is transmitted to the CPU 91);

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Schulz to include the method of the configuration template comprising rules relating various versions of firmware, determining firmware version and schedule to update firmware, as disclosed by Menjo, for the purpose of verifying correct version of firmware and shoring the working hours of workers, and delays in the production process can be eliminated through schedule (see pars. 0055 and 0077, of Menjo)

For remaining limitations, see remarks regarding claim 1.

As to claim 16, (the system) recites substantially similar limitations to claim 2 (the method claim) and is therefore rejected using the same art and rationale set forth. 

As to claim 17, (the system) recites substantially similar limitations to claim 3 (the method claim) and is therefore rejected using the same art and rationale set forth.34  Docket 2017P-021 -US-ORG1 

As to claim 18, (a system) recites substantially similar limitations to claim 4 (a method claim) and is therefore rejected using the same art and rationale set forth. 

As to claim 19, (the system) recites substantially similar limitations to claim 5 (the method claim) and is therefore rejected using the same art and rationale set forth. 
As to claim 20, (the system) recites substantially similar limitations to claim 6 (a method claim) and is therefore rejected using the same art and rationale set forth. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being obvious over Schulz et al (US 2008/0077617 A1) in view of Menjo et al (US 2016/0357547 A1) and further in view of Gerhart et al. (US 2016/0210132 A1) and further in view of Camp et el. (US 2010/0131084 A1).

As to claim 7, Schulz does not explicitly disclose the method further comprising: providing release notes for each firmware update within the list of the available firmware updates for the device.

However, Camp discloses the method further comprising: providing release notes for each firmware update within the list of the available firmware updates for the device (Camp at par, 0088, in the case of version upgrades, release notes may be presented. in an example, a KBA article identification number and name associated with the update/upgrade may be displayed as a hyperlink to enable users to retrieve a knowledge base article of interest related to the software/firmware update or upgrade).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Schulz to include providing the user release notes for each firmware update within the 

As to claim 14, (a medium claim) recites substantially similar limitations to claim 7 (the method claim) and is therefore rejected using the same art and rationale set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, AU 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199